DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 7-8, and 11-15 in the reply filed on May 13, 2021, is acknowledged.  Applicant withdrew claims 16-27.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer US 2011/0034861 A1, in view of Hartwell US 2017/0007462 A1.
Schaefer discloses an apparatus for providing negative-pressure therapy with oxygen to a tissue site (Abstract and illustrated in Fig. 1), the apparatus comprising: 
a tissue interface (wound dressing 18; illustrated in Fig. 1; paragraph [0050]) configured to transport fluid to the tissue site (fluid pathway illustrated by arrows in Fig. 1 enters and leaves the wound); and 
a cover configured to provide a fluid seal around the tissue interface (paragraph [0012] describes using a drape during negative pressure wound therapy (NPWT)), 
the cover comprising a polyethylene substrate, glyptal, or a pentaphthalic substrate (Schaefer is silent regarding this limitation), wherein the oxygen is hyperbaric (paragraph [0047] states “Oxygen used for ventilation is sourced by either wall outlet oxygen or bottled oxygen 4,as illustrated in Fig. 1. An adjustable pediatric (lower available flows) flow meter or other adjustable flow limiting means is used as the oxygen flow rate controller 5. The sum of the air and oxygen flow rates is the ventilation flow rate and is measured in liters/min.”  The oxygen is under positive pressure (hyperbaric) resulting in a flow rate that is measured in liters/min). Schaefer is silent regarding the claim limitation that the cover comprises a polyethylene substrate.

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a cover comprising a polyethylene substrate to seal a wound during NPWT as taught by Hartwell in paragraph [0070]. 
Regarding claim 12, dependent from claim 1 (as modified above), Schaefer discloses the claim limitation further comprising: a negative-pressure source (wound vacuum unit 22; para. [0047]; illustrated in Fig. 1) fluidly coupled (dressing exit tubing 21; para. [0054]; illustrated in Fig.1) fluidly coupled to the tissue interface (wound dressing 18; para. [0050]; illustrated in Fig. 1); and an oxygen source (bottled oxygen 4; para. [0047]; illustrated in Fig. 1) fluidly coupled (oxygen flow 6 through tubing; para. [0047]; illustrated in Fig. 1) to the tissue interface (wound dressing 18; para. [0050]; illustrated in Fig. 1).  
Claims 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer US 2011/0034861 A1, in view of Hartwell US 2017/0007462 A1, further in view of Franklin (US 2012/0059301).
Regarding claim 7, dependent from claim 1 (as modified above), Schaefer and Hartwell are silent regarding the claim limitation further comprising an oxygen indicator coupled to the tissue interface. 
However, Franklin teaches therapeutic diffusion hydrocolloid wound dressings with methods of oxygen level indication.  Para. [0016] states “The therapeutic diffusion wound dressings, illustrated in FIG. 1 and FIG. 2 of this disclosure, also comprise an oxygen level indicator (102 in FIGS. 1 and 202 in FIG. 2) incorporated into the non-permeable barrier layer of the oxygen reservoir. It is well known to the 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to create an apparatus for providing negative-pressure therapy with oxygen to a tissue site comprising an oxygen indicator coupled to the tissue site to enhance healing as taught by Franklin in para. [0016]. 
Regarding claim 8, dependent from claim 7 (as modified above) , Franklin discloses the claim limitation wherein the oxygen indicator is configured to react to oxygen concentrations in the tissue interface that exceed a threshold, wherein the threshold is at least 20% oxygen concentration, wherein the reaction is reversible.  Para. [0016] states “The therapeutic diffusion wound dressings, illustrated in FIG. 1 and FIG. 2 of this disclosure, also comprise an oxygen level indicator (102 in FIGS. 1 and 202 in FIG. 2) incorporated into the non-permeable barrier layer of the oxygen reservoir. It is well known to the medical industry that oxygen levels that fall below about twenty-one percent can provide a growth environment for anaerobic bacteria, or other conditions such as hypoxia. These common conditions, especially beneath a wound dressing, often retard the healing process of the wound site.” 
Consequently, one skilled in the art would use a threshold that is at least 20% oxygen concentration to enhance healing.  Para. [0017] teaches the oxygen scavenging properties of Methylene Blue changes its color to deep blue as the compound is exposed to oxygen.  As the oxygen level decreases in the wound dressing reservoir, the Methylene Blue experiences de-oxidation and the compound will begin to change color to leucomethylene blue, a clear form of the compound.  A predetermined color chart may then be compared by a user to approximate the level of oxygen remaining in the reservoir.  The chemical reaction is reversible.”
.  
Claim 13 is  rejected under 35 U.S.C. 103 as being unpatentable over Schaefer US 2011/0034861 A1, in view of Hartwell US 2017/0007462 A1, further in view of Sarangapani ‘781 (US 2016/0166781), and further in view of Sarangapani ‘654 (US 2018/0228654 A1).
Regarding claim 13, dependent from 12 (as modified above), Schaefer and Hartwell are silent regarding the claim limitation further comprising: a pressure sensor configured to measure pressure at the tissue interface; and a controller configured to operate the oxygen source based on a signal from the pressure sensor indicative of the pressure measured at the tissue interface.  
However, Sarangapani ‘781 teaches how sensors, including pressure sensors, communicate (transmit data including pressure measured) with a controller/processor to regulate a negative pressure pump and oxygen supply (paragraphs [0008]-[0009], [0088]-[0089], [0099], [0113], [0117]-[0118]; Figs. 21-24).  In addition, Sarangapani ‘654, in para. [0008], teaches how sensors are in communication with a microcontroller configured to regulate operation of a wound care device in a plurality of operating modes.  Claim 18, of Sarangapani ‘654, states “The apparatus of claim 17, said dressing further comprising at least one sensor in data communication with said microcontroller and configured to detect one or more conditions at the wound and to transmit data indicative of said one or more conditions to said microcontroller.”
.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer US 2011/0034861 A1, in view of Hartwell US 2017/0007462 A1, further in view of Franklin (US 2012/0059301), further in view of Sarangapani ‘781 (US 2016/0166781), and further in view of Sarangapani ‘654 (US 2018/0228654 A1)
Regarding claim 14, dependent from claim 12 (as modified above), Schaefer and Hartwell are silent regarding the claim limitation further comprising: an oxygen sensor configured to measure oxygen concentration at the tissue interface; and a controller configured to operate at least one of the negative-pressure source and the oxygen source based on a signal from the oxygen sensor indicative of the oxygen concentration measured at the tissue interface.  
Franklin teaches therapeutic diffusion hydrocolloid wound dressings with methods of oxygen level indication Para. [0016] of Franklin states “The therapeutic diffusion wound dressings, illustrated in FIG. 1 and FIG. 2 of this disclosure, also comprise an oxygen level indicator (102 in FIGS. 1 and 202 in FIG. 2) incorporated into the non-permeable barrier layer of the oxygen reservoir.” Para. [0017] teaches the oxygen scavenging properties of Methylene Blue (used in the oxygen level indicator) changes the color to deep blue as the compound is exposed to oxygen.  As the oxygen level decreases in the wound dressing reservoir, the Methylene Blue experiences de-oxidation and the compound will begin to change color to leucomethylene blue, a clear form of the compound.  A predetermined color chart may then be 
Sarangapani ‘781 teaches how sensors, including pressure sensors, communicate (transmit data including pressured measured) with a controller/processor to regulate a negative pressure pump and oxygen supply (paragraphs [0008]-[0009], [0088]-[0089], [0099], [0113], [0117]-[0118]; Figs. 21-24).  In addition, Sarangapani ‘654, in para. [0008], teaches how sensors are in communication with a microcontroller configured to regulate operation of a wound care device in a plurality of operating modes.  Claim 18, of Sarangapani, states “The apparatus of claim 17, said dressing further comprising at least one sensor in data communication with said microcontroller and configured to detect one or more conditions at the wound and to transmit data indicative of said one or more conditions to said microcontroller.” This technology was present before the filing date of the present invention and enables the oxygen level indicator 120 of Franklin to communicate data (such as oxygen concentration at a wound site) to a microprocessor located in apparatus for providing negative-pressure therapy.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include, in an apparatus for providing negative-pressure therapy, an oxygen sensor (oxygen level indicator 120 of Franklin) and a controller configured to operate at least one of the negative-pressure source and the oxygen source based on a signal from the oxygen sensor indicative of the oxygen concentration measured at the tissue site for purpose of operating a wound care device in a plurality of operating modes as taught by Sarangapani ‘654 in para. [0008]. 
Regarding claim 15, dependent from claim 12 (as modified above), Schaefer and Hartwell are silent regarding the claim limitation further comprising: a pressure sensor configured to measure pressure at the tissue interface; an oxygen sensor configured to measure oxygen concentration at the 
Franklin teaches therapeutic diffusion hydrocolloid wound dressings with methods of oxygen level indication Para. [0016] of Franklin states “The therapeutic diffusion wound dressings, illustrated in FIG. 1 and FIG. 2 of this disclosure, also comprise an oxygen level indicator (102 in FIGS. 1 and 202 in FIG. 2) incorporated into the non-permeable barrier layer of the oxygen reservoir.” Para. [0017] teaches the oxygen scavenging properties of Methylene Blue (used in the oxygen level indicator) changes the color to deep blue as the compound is exposed to oxygen.  As the oxygen level decreases in the wound dressing reservoir, the Methylene Blue experiences de-oxidation and the compound will begin to change color to leucomethylene blue, a clear form of the compound.  A predetermined color chart may then be compared by a user to approximate the level of oxygen remaining in the reservoir.  The chemical reaction is reversible.”
Sarangapani ‘781 teaches how sensors, including pressure sensors, communicate (transmit data including pressured measured) with a controller/processor to regulate a negative pressure pump and oxygen supply (paragraphs [0008]-[0009], [0088]-[0089], [0099], [0113], [0117]-[0118]; Figs. 21-24).  In addition, Sarangapani ‘654 teaches in para. [0008] teach how sensors are in communication with a microcontroller configured to regulate operation of a wound care device in a plurality of operating modes.  Claim 18, of Sarangapani, states “The apparatus of claim 17, said dressing further comprising at least one sensor in data communication with said microcontroller and configured to detect one or more conditions at the wound and to transmit data indicative of said one or more conditions to said microcontroller.” This technology was present before the filing date of the present invention and enables the oxygen level indicator 120 of Franklin to communicate data to a microprocessor located in apparatus for providing negative-pressure therapy with oxygen to a tissue site.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GREGORY J FEULNER/Examiner, Art Unit 3781    

/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781